Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 1/31/2022.
Claim 4 is cancelled.
Claims 1-3, 5-12 are pending.

Response to Argument
 Applicant’s arguments, see page 4, filled on 1/31/2022, with respect to nonstatutory double patenting rejection of claims 1-3, 5-11 have been fully considered and are persuasive. The nonstatutory double patenting rejection is sustained.
Applicant’s arguments filled on 1/31/2022 with respect to claims 1 and 10-11 have been fully considered but not persuasive.

Regarding claims 1 and 10-11, applicant argues that “… As can be seen from the above disclosure, Siomina merely discloses "cells identified in a list." Siomina's broad description of identifying cells does not, necessarily or otherwise, constitute disclosure of "an identifier of a base station group including two or more of the base stations" in the manner recited by claims 1, 10 and 11. Siomina does not disclose identifying a list or an order, not even a group. Therefore, "cells identified in a list" is not equivalent to "an identifier of a base station group." The characteristic of the claimed subject matter is to notify an identifier of 
Accordingly, even when combining Siomina, Horn and Tadashi, one of ordinary skill in the art would not be motivated to arrive at the claimed subject matter, i.e., to notify an identifier of the base station group from the base station to a mobile terminal, as all cited references are silent with regard to this specific feature. Accordingly, Applicant respectfully submits that Siomina fails to disclose or suggest at least the aforementioned features recited in independent claims 1, 10 and 11, and thus fails to make up for the deficiencies of Horn and Tadashi. 
Kim, either individually or in combination with Horn, Tadashi and Siomina, likewise fails to disclose or suggest at least the aforementioned features recited in claims 1, 10 and 11, and as such, fails to make up for the deficiencies of Horn. 
In view of the above, Applicant respectfully submits that independent claims 1, 10 and 11 are allowable. The dependent claims are therefore also allowable by virtue of their dependencies, as well as for the additional distinguishing features recited therein. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested.” on page 7-8.

In response to applicant’s argument, the examiner respectfully disagrees with the argument above.
According to paragraph 57 of Siomina below:
[0057] More particularly, the first and second groups of cells 103 may be defined by an order of cells identified in a list received from positioning server 107 (through serving cell 103a). For example, UT 101a receiver 115 and processor 111 may receive assistance data including the list of the plurality of cells 103 from serving cell 103a, and the list may define an order of cells 103. For example, the first group of cells may be defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells may be a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer). Position server 107, for example, may define the groups of cells for UT 101a based on an estimated location of UT 101a (e.g., determined based on a location of serving cell 103a, transmissions of UT 101a, etc.). Moreover the first and second groups of cells 103 may have the same number of cells (i.e., m and n are the same) or different numbers of cells (i.e., m and n are different).
(Emphasis Added).

Siomina teachs the positioning server 107 (through serving cell 103a) send/notify UT 101a, assistance data/(referred as base station group information) including a list of the plurality of cells 103; wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list. Wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer).
More in detail, Siomina also teachs paragraph 106 below to indicate cells 103 in different types which sort cells into groups.
[0106] Cell types and/or corresponding cell power classes (e.g., a micro base station, a pico base station, a home base station such as a home eNodeB in E-UTRAN, a relay, etc.) may be used to sort cells into groups. For example, cells of a preferred cell type(s) may be included in the cell measurement groups, and cells of others cell types may be sorted out. For example, cells of a same layer (e.g., a macro layer including cells 103a to 1031) may be included in a same group.
(Emphasis Added).

In regarding to the base station is notifying to mobile terminal, that Siomina is also teaches in paragraph 76 below:
[0076] OTDOA positioning PRS signals from multiple distinct locations (i.e., from multiple geographically-separated/spaced-apart cells) may need to be measured, and UT 101a receiver 115 may have to deal with PRS signals that are much weaker than those received from the serving cell 103a. Furthermore, the radio communications network may transmit assistance data (AD) to UT 101a, and the assistance data may include reference cell information, a neighbor cell list including PCIs (Physical Cell Identities) of neighbor cells, a number of consecutive downlink subframes, PRS transmission bandwidth, frequency, etc. PRS signals may be muted or transmitted at reduced power, which may then apply for all PRS resource elements within the same subframe over the entire PRS transmission bandwidth. In a special case, PRS signals may be transmitted with zero power, or simply not transmitted.
(Emphasis Added).

In view of above, Siomina disclose and suggest at least the aforementioned features recited in independent claims 1 and 10-11. Thus, the dependent claims are therefore are not allowable by virtue of their dependencies, as well as for the additional distinguishing features recited therein. Accordingly, all rejections dependent claims are not patentable over the cited references and their rejections are sustained.

Double Patenting
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as patent. 
It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the 

Claims 1, 5-6, and 9-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803) (referred as MOCHIZUKI’s 803) in view of Horn et al. (US 2009/0132675).
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are the same scope of the claims of MOCHIZUKI et al. (US Patent No 9,860,803) by adding the well-known elements and functions as set forth below.

Regarding claim 1, MOCHIZUKI’s 803 discloses a mobile communication system comprising: a user equipment and a base station configured to perform radio communication with the user equipment, wherein the base station is configured to notify the user equipment of base station group information (Claim 1, Lines 1-15).
MOCHIZUKI’s 803 does not explicitly disclose wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)].
wherein the base station group information includes an identifier of a base station group” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 5, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information includes a list of base stations configuring a base station group.
However, Horn discloses wherein the base station group information includes a list of base stations configuring a base station group [¶ 74; wherein the list is received from a configuration manager (e.g., network node 112) that keeps track of the reserved set of nodes that are assigned an identifier from the list].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes a list of base stations configuring a base station group” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 6, the combined system of MOCHIZUKI’s 803 and Horn discloses the mobile communication system according to claim 5, wherein the list is a list of identification information for identifying base stations configuring the base station group.
Horn further discloses wherein the list is a list of identification information for identifying base stations configuring the base station group [¶ 159; wherein NBR list identifies nearby base stations known to BS 103, including macrocell base stations, and the NBR list may also include microcells, picocells, open femtocells, and such].

Regarding claim 9, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment as a broadcast information.
However, Horn discloses wherein the base station group information is notified from the base station to the user equipment as a broadcast information [¶¶ 42, 76; broadcast the second identifier].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment as a broadcast information” as taught by Horn in the system of Tadashi, so that it would provide effective techniques for identifying these base stations so that other nodes in the network may communicate with these base stations [see ¶ 8].

Regarding claim 10, MOCHIZUKI’s 803 discloses a base station configured to perform radio communication with a user equipment, wherein the base station is configured to notify the user equipment of base station group information (Claim 1, Lines 1-15).
MOCHIZUKI’s 803 does not explicitly disclose wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)].

Regarding claim 11, MOCHIZUKI’s 803 discloses a user equipment configured to perform radio communication with a base station, wherein the user equipment is configured to receive base (Claim 1, Lines 1-15).
MOCHIZUKI’s 803 does not explicitly disclose wherein the base station group information includes an identifier of a base station group.
However, Horn discloses wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)].
 station group information notified from the base station (Claim 1, Lines 1-15).

Claims 2 and 7-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803) (referred as MOCHIZUKI’s 803) in view of Tadashi et al. (JP2006-05597).

Regarding claim 2, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information.
However, Tadashi discloses wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information [¶ 79; such as a method using a notification channel for transmitting notification information and a method using an individual channel message for each mobile communication terminal].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information” as taught by Tadashi in the system of MOCHIZUKI’s 803, so that it would to enable a mobile communication terminal to perform a part of handover control performed by a base station and standby control during standby in communication when information relating to the cell radius of each base station can be easily discriminated on the mobile communication terminal side according to a condition set in advance in the mobile communication system [see Tadashi, ¶ 9].

Regarding claim 7, Tadashi discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is information determined by the base station.
However,Tadashi discloses wherein the base station group information is information determined by the base station [¶¶ 34-36; wherein the base station information is information determined by the base station 11].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is information determined by the base station” as taught by Tadashi in the system of MOCHIZUKI’s 803, so that it would to to enable a mobile communication terminal to perform a part of handover control performed by a base station and standby control during standby in communication when information relating to the cell radius of each base station can be easily discriminated on the mobile communication terminal side according to a condition set in advance in the mobile communication system [see Tadashi, ¶ 9].

Regarding claim 8, Tadashi discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is information indicating a base station group to which the base station belongs.
However, Tadashi discloses wherein the base station group information is information indicating a base station group to which the base station belongs [¶¶ 46-48; wherein the information of the base station including the reception quality of each base station 11, 12, and 15 having a large cell radius to update the reception quality of the base station].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is information indicating a base station group to which the base station belongs” as taught by Tadashi in the system of MOCHIZUKI’s 803, so that it would to enable a mobile communication terminal to perform a part of handover control performed by a base station and standby control during standby in communication when information relating to the cell radius of each base station can be easily discriminated on the mobile communication terminal side according to a condition set in advance in the mobile communication system [see Tadashi, ¶ 9].

Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803) (referred as MOCHIZUKI’s 803) in view of Kim et al. (US 2015/0016419).

Regarding claim 3, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling.
However, Kim discloses wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling [¶ 162; information of a cell ID corresponding to the serving cell ID in the `aggressorCellCRSinformation` information receive through higher layer signaling (e.g., dedicated RRC configuration or common RRC configuration)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling” as taught by Kim in the system of MOCHIZUKI’s 803, so that it would to provide technologies related to system information acquisition in a serious interference situation [see Kim, ¶ 4].

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of MOCHIZUKI et al. (US Patent No 9,860,803) (referred as MOCHIZUKI’s 803) in view of Siomina et al. (US 2012/0040696).

Regarding claim 12, MOCHIZUKI’s 803 discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information further includes an identifier of a base station group that includes at least a first group of a plurality of cells configured by the base station and a second group of the plurality of cells configured by the base station.
However, Kim discloses wherein the base station group information further includes an identifier of a base station group that includes at least a first group of a plurality of cells configured by the base station and a second group of the plurality of cells configured by the base station [Fig. 1, ¶¶ 57, 66; wherein the positioning server 107 may be configured to generate assistance data/ (base station group information) including an ordered list of cell identities for cells 103 that transmit reference signals used for positioning measurements; wherein the assistance data including a first and a second groups of cells 103 is defined by the ordered of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information further includes an identifier of a base station group that includes at least a first group of a plurality of cells configured by the base station and a second group of the plurality of cells configured by the base station” as taught by Siomina in the system of MOCHIZUKI’s 803, so that it would provide effective techniques for providing increased speed and/or efficiency [see Siomina; ¶ 4].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 unpatentable over Horn et al. (US 2009/0132675) in view of Siomina et al. (US 2012/0040696).


Regarding claim 1, Horn discloses a mobile communication system [Fig. 6, ¶¶ 74-82; a mobile communication system] comprising: 
a user equipment [¶ 74; access terminal 102] and 
a base station [¶ 74; access point 104] configured to perform radio communication with the user equipment [¶ 74; in communication with the access terminal 102], 
wherein the base station is configured to notify the user equipment of base station group information [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64], 
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].
Horn does not explicitly discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations.
However, Siomina discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations [Fig. 1, ¶¶ 57-58; wherein the assistance data including the list of the plurality of cells 103, wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Siomina in the  [see Siomina; ¶ 4].

Regarding claim 10, Horn discloses a base station [¶ 74; access point 104] configured to perform radio communication with a user equipment [¶ 74; in communication with the access terminal 102], wherein the base station is configured to notify the user equipment of base station group information [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64],
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)], 
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].
Horn does not explicitly discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations.
However, Siomina discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations [Fig. 1, ¶¶ 57-58; wherein the assistance data including the list of the plurality of cells 103, wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Siomina in the system of Horn, so that it would provide effective techniques for providing increased speed and/or efficiency [see Siomina; ¶ 4].

Regarding claim 11, Horn discloses a user equipment [¶ 74; access terminal 102] configured to perform radio communication with a base station [¶ 74; in communication with the access point 104], wherein the user equipment is configured to receive base station group information notified from the base station [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64],
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier such an ANID (access node identifier)], 
wherein the base station group information includes an identifier of a base station group [¶¶ 41, 58; the second node identifier is an unique identifier that comprise: such as a global cell identifier ("GCI"), an access node identifier ("ANID") or some other identifier that uniquely identifies the access point within a network].
Horn does not explicitly discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations.
However, Siomina discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations [Fig. 1, ¶¶ 57-58; wherein the assistance data including the list of the plurality of cells 103, wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group” as taught by Siomina in the system of Horn, so that it would provide effective techniques for providing increased speed and/or efficiency [see Siomina; ¶ 4].

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 unpatentable over Tadashi et al. (JP2006-05597) in view of Siomina et al. (US 2012/0040696).

Regarding claim 1, Tadashi discloses a mobile communication system [Fig. 1, 2, ¶¶ 34-42; a mobile communication system] comprising: 
a user equipment [¶ 40; mobile communication terminal 20] and 
a base station [¶ 40; base station 11] configured to perform radio communication with the user equipment [¶ 34; the mobile communication terminal 20 is present in the position 16 of FIG. 1 and is in communication with the base station 11], 
wherein the base station is configured to notify the user equipment of base station group information [¶¶ 40, 72; wherein the base station 11 notifies the mobile communication terminal 20 of the selected optimum base station information as handover instruction information (step S7)].
Tadashi does not explicitly discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations.
However, Siomina discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations [Fig. 1, ¶¶ 57-58; wherein the assistance data including the list of the plurality of cells 103, wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group including two or more of the base stations” as taught by Siomina in the system of Tadashi, so that it would provide effective techniques for providing increased speed and/or efficiency [see Siomina; ¶ 4].

Regarding claim 2, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1.
Tadashi further discloses wherein the base station group information is notified from the base station to the user equipment by using a signal for dedicatedly notifying the user equipment of information [¶ 79; such as a method using a notification channel for transmitting notification information and a method using an individual channel message for each mobile communication terminal].

Regarding claim 5, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1.
Siomina further discloses wherein the base station group information includes a list of base stations configuring a base station group [¶ 57; Position server 107, for example, may define the groups of cells for UT 101a based on an estimated location of UT 101a (e.g., determined based on a location of serving cell 103a, transmissions of UT 101a, etc.)].

Regarding claim 6, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 5.
Horn further discloses wherein the list is a list of identification information for identifying base stations configuring the base station group [¶ 58; wherein an order defined by the list received as assistance data and/or position measurements may be reported in groups corresponding to the groups of cells].

Regarding claim 7, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1.
Tadashi further discloses wherein the base station group information is information determined by the base station [¶¶ 34-36; wherein the base station information is information determined by the base station 11].

Regarding claim 8, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1.
Tadashi further discloses wherein the base station group information is information indicating a base station group to which the base station belongs [¶¶ 46-48; wherein the information of the base station including the reception quality of each base station 11, 12, and 15 having a large cell radius to update the reception quality of the base station].

Regarding claim 9, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1.
Siomina further discloses wherein the base station group information is notified from the base station to the user equipment as a broadcast information [¶¶ 48, 75; advertise "identifier 1" via respective broadcast pilot signals].

Regarding claim 10, Tadashi discloses a base station [¶ 40; base station 11] configured to perform radio communication with a user equipment [¶ 34; the mobile communication terminal 20 is present in the position 16 of FIG. 1 and is in communication with the base station 11], wherein the base station is configured to notify the user equipment of base station group information [¶¶ 74; broadcast a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64].
Tadashi does not explicitly discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations.
However, Siomina discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations [Fig. 1, ¶¶ 57-58; wherein the assistance data including the list of the plurality of cells 103, wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group including two or more of the base stations” as taught by Siomina in the system of Tadashi, so that it would provide effective techniques for providing increased speed and/or efficiency [see Siomina; ¶ 4].

Regarding claim 11, Tadashi discloses a user equipment [¶ 40; mobile communication terminal 20] configured to perform radio communication with a base station [¶ 34; the mobile communication terminal 20 is present in the position 16 of FIG. 1 and is in communication with the base station 11], wherein the user equipment is configured to receive base station group information notified from the base station [¶¶ 74; receive from the broadcasting a list of node identifiers (step 602) that include second type of identifier (an ANID, GCI, etc.), ¶¶  56, 64].
Tadashi does not explicitly discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations.
However, Siomina discloses wherein the base station group information includes an identifier of a base station group including two or more of the base stations [Fig. 1, ¶¶ 57-58; wherein the assistance data including the list of the plurality of cells 103, wherein the list of the plurality of cells 103 containing the first and second groups of cells 103 is defined by an order of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information includes an identifier of a base station group including two or more of the base stations” as taught by Siomina in the system of Tadashi, so that it would provide effective techniques for providing increased speed and/or efficiency [see Siomina; ¶ 4].

Regarding claim 12, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1.
Siomina further discloses wherein the base station group information further includes an identifier of a base station group that includes at least a first group of a plurality of cells configured by the base station and a second group of the plurality of cells configured by the base station [Fig. 1, ¶¶ 57, 66; wherein the positioning server 107 may be configured to generate assistance data/ (base station group information) including an ordered list of cell identities for cells 103 that transmit reference signals used for positioning measurements; wherein the assistance data including a first and a second groups of cells 103 is defined by the ordered of cells identified in the list; wherein the first group of cells is defined as a group of n cells 103 corresponding to a sequence of n cell identities in the ordered list (where n is an integer), and the second group of cells is defined as a group of m cells 103 corresponding to a sequence of m cell identities in the ordered list (where m is an integer)].

Claim 3 is rejected under 35 U.S.C. 103 unpatentable over Tadashi et al. (JP2006-05597) in view of Horn et al. (US 2009/0132675) and Kim et al. (US 2015/0016419).

Regarding claim 3, the combined system of Tadashi and Siomina discloses the mobile communication system according to claim 1, but does not explicitly disclose wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling.
However, Kim discloses wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling [¶ 162; information of a cell ID corresponding to the serving cell ID in the `aggressorCellCRSinformation` information receive through higher layer signaling (e.g., dedicated RRC configuration or common RRC configuration)].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the base station group information is notified from the base station to the user equipment by using a Radio Resource Control (RRC) signaling” as taught by Kim in the combined system of Tadashi and Siomina, so that it would to provide technologies related to system information acquisition in a serious interference situation [see Kim, ¶ 4].

Conclusion
In additional to references cited that are used for rejection as set forth above, Brisebois et al. (US 2009/0280819) is also considered as relevant prior arts for rejection of in independent claims 1, 10, and 11 for limitation “wherein the base station group information includes an identifier of a base station group including two or more of the base stations” [see Brisebois; ¶ 71].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.